DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 9, 2022  has been entered.
Response to Arguments
A. Double Patenting Rejection
The non statutory double patenting rejection is held in abeyance until allowable subject matter is identified in the instant application
B.  35 U.S.C 103 Rejections
Regarding independent claims 1 and 19,   Applicant’s arguments with respect to claims 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding dependent claims 6-17, 20-21 and 23-26 Applicant's arguments are moot because, Applicant argues these claims conditionally on that of their parent independent claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 25 and 26 recite “the noise provided by each of the adaptive noise sources is low enough for the N channel”. The term “noise sources is low enough” in claims 25 and 26 are relative terms which render the claim indefinite.  The term “noise sources is low enough” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

 Claims 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawanabe (US 7187723 B1) in view of  Tsividis (WO 2004/079782 A2).
Regarding claim 1, Kawanabe ‘723 teaches, an adaptive array radio system(see col 4 lines 28-36 and Figs. 2-4, i.e., adaptive array wireless communication system disclosed), comprising: a plurality of transceivers( see col 3 lines 46-67 and Figs. 1-3, i.e., receivers 2-1),
each transceiver of the plurality of transceivers having an antenna( see col 3 lines 46-67 and Figs. 1-3, i.e., each of the receivers 2-1-2-n comprising antenna 1-1.. 1-n), an integrated local oscillator( see col 3 lines 46-67 and Figs. 1-3, i.e., each of the receivers 2-1-2-n comprising local oscillator 3-1), an integrated converter( see col 3 lines 46-67 and Figs. 1-3, i.e., each of the receivers 2-1-2-n comprising  convertors 7-1), the plurality of transceivers configured to, based at least on the output signal generated by the integrated local oscillator, perform precision adaptive array processing(see col 4 lines 28-36, col 5 lines 25-41 and Figs. 2-4, i.e., performing adaptive array processing using the local oscillator in each of the receivers).  

Tsividis ‘782 teaches,  reference buffer( para 39 and Fig. 1, reference buffer 142), integrated local oscillator configured to generate an output signal using a phase- locked loop having a phase detector( para 36, 39 and Fig.1,  transceiver including synthesizer/oscillator sing   phase detector 116) , a loop filter ( para 36, 39 and Fig. 1,  loop filter 116) , and a voltage control oscillator( para 36, 39 and Fig. 1, VCO 148). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kawanabe ‘723 by incorporating the teaching of Tsividis ‘782, since such modification would provide  circuits and methods that can adapt to a better-than-worst- case condition and reduce circuit currents and therefore power dissipation and battery life is increased, as suggested by Tsividis ‘782 (see para 7).

Claims 9-17 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawanabe ‘723 and Tsividis ‘782 as applied to claims above, and further in view of Liu et al (US 2012/0082151 A1).

Regarding claim 9, the combination of Kawanabe ‘723 and Tsividis ‘782 teaches all the limitations as shown above except, wherein adaptive noise sources effect the performance of the phase-locked loop

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kawanabe ‘723 transceiver by incorporating the local oscillator of Liu ‘151 since such modification would provide a reconfigurable analog PLL-based local oscillator. This reconfigurable local oscillator supplies a local oscillator signal to a mixer of the transceiver so that the same local oscillator and the same mixer are usable in the communication of signals in multiple different cellular telephone standards, as suggested by Liu ‘151 (see para 5).
Regarding claim 10, the combination of Kawanabe ‘723, Tsividis ‘782 and Liu ‘151 teaches all of the claim limitations above, Liu ‘151 further teaches, wherein the adaptive noise sources include a phase noise of a reference oscillator(Liu ‘151  43, 59 and Fig. 5, phase noise of the incoming reference oscillator).
Regarding claim 11, the combination of Kawanabe ‘723, Tsividis ‘782 and Liu ‘151 teaches all of the claim limitations above, Liu ‘151 further teaches, wherein the adaptive noise sources include a phase noise of the voltage control oscillator( Liu ‘151 , para 59 and Fig. 15, VCO phase noise varies as a function of varactor bias resistance).  
Regarding claim 12, the combination of Kawanabe ‘723, Tsividis ‘782 and Liu ‘151 teaches all of the claim limitations above, Liu ‘151 further teaches, wherein the adaptive noise sources includes a phase noise of a divider( Liu ‘151 , para 41, 49, 59 and Figs. 5, 15, output of the loop divider 54 including phase noise  being  received by  the phase detector 50).  
Regarding claim 13, the combination of Kawanabe ‘723, Tsividis ‘782 and Liu ‘151 teaches all of the claim limitations above, Liu ‘151 further teaches, wherein the each of the adaptive noise sources provides noise based on an independent statistical process (Liu ‘151, para 43, 59 and  Figs. 5, 15, independent sources of noise i.e., VCO and reference noise).
  	Regarding claim 14, the combination of Kawanabe ‘723, Tsividis ‘782 and Liu ‘151 teaches all of the claim limitations above, Liu ‘151 further teaches, wherein each of the adaptive noise sources has a different transfer function(Liu ‘151, para 43, 59 and  Figs. 5, 15, VCO phase noise varies as a function of varactor bias resistance).  
Regarding claim 15, the combination of Kawanabe ‘723, Tsividis ‘782 and Liu ‘151 teaches all of the claim limitations above, Liu ‘151 further teaches, wherein the filter is a low pass filter(Liu ‘151, para 42 and Fig. 4 low pass loop filter 52).  
Regarding claim 16, the combination of Kawanabe ‘723, Tsividis ‘782 and Liu ‘151 teaches all of the claim limitations above, Kawanabe ‘723 further teaches, wherein the transceiver is an N channel semi-coherent FT transceiver( see Kawanabe ‘723,  col 3 lines 46-67 and Figs. 1-3, i.e., semi-coherent receivers 2-1 processing incoming one or more channel signals).
Regarding claim 17, the combination of Kawanabe ‘723, Tsividis ‘782 and Liu ‘151 teaches all of the claim limitations above, Tsividis ‘782 further teaches, wherein the reference buffer is clocked based on at least on a reference signal distributed to the reference buffer by a clock reference(see Tsividis ‘782, para 36, 39, the reference buffer being clocked by received reference clock).

Regarding claim 25, the combination of Kawanabe ‘723, Tsividis ‘782 and Liu ‘151 teaches, wherein the transceiver is an N channel semi-coherent transceiver(see Kawanabe ‘723,  col 3 lines 46-67 and Figs. 1-3, i.e., semi-coherent receivers 2-1 processing incoming one or more channel signals), and wherein the noise provided by each of the adaptive noise sources is low enough for the N channel semi-coherent transceiver to perform similarly to a fully coherent transceiver(Liu ‘151, para 59 and Fig. 15, VCO  phase noise varies as a function of varactor bias resistance).  

Claims 6-8 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawanabe ‘723, Tsividis ‘782  as applied to claims above, and further in view of Sun et al (US 2009/0111409 A1).

Regarding claim 6, Kawanabe ‘723 and Tsividis ‘782 teaches all of the claim limitations above except, wherein the phase detector of the phase-locked loop is configured to generate a phase difference output based at least on a difference between a phase of a reference oscillator signal and a phase of a voltage control oscillator input signal.
Sun ‘409 teaches, wherein the phase detector of the phase-locked loop is configured to generate a phase difference output based at least on a difference between a phase of a reference oscillator signal and a phase of a voltage control oscillator input signal( para 25 and Fig. 3, phase 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kawanabe ‘723 by incorporating the phase detector of Sun ‘409, since such modification would provide V CO output signal changes as a function of a supply voltage, by adjusting the VCO bias current in order to compensate for detected temperature changes and detected supply voltage changes, as suggested by Sun ‘409(see para 11).
Regarding claim 7, Kawanabe ‘723, Tsividis ‘782 and Sun ‘409 teaches all of the claim limitations above, Sun ‘409 further teaches, wherein the loop filter of the phase- locked loop is configured to generate a control voltage based at least on filtering the phase difference output of the phase detector (see Sun ‘409, para 25 and Fig. 3, the loop filter 26 generating signal 31/55 based on the difference output 30 as shown in Fig. 3).
Regarding claim 8, Kawanabe ‘723, Tsividis ‘782 and Sun ‘409 teaches all of the claim limitations above, Sun ‘409 further teaches, wherein the voltage control oscillator of the phase-locked loop is configured to, using the generated control voltage, generate the output signal (see Sun ‘409, para 25 and Fig. 3, the VCO 23 generating the output signal 32 based on the difference output 30 filtered by the loop filter 26 as shown in Fig. 3).
 	Regarding claim 18, Kawanabe ‘723, Tsividis ‘782 and Sun ‘409 teaches all of the claim limitations above, Sun ‘409 further teaches, wherein the voltage control oscillator input signal is a feedback signal (see Sun ‘409, para 25 and Fig. 3, the input signal 32/55 to the VCO 23 is a feedback signal 28 that is processed by PD 24 and filter 26 as shown in Fig. 3).  

Claims 19, 21 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun et al (US 2009/0111409 A1) in view of Kawanabe (US 7187723 B1) and further in view of Usugi et al (US 2012/0051480 A1).

Regarding claim 19, Sun ‘409 teaches, a method comprising: generating a phase difference output based at least on a difference between a phase of a reference oscillator signal and phase of a voltage control input signal( para 25 and Fig. 3, phase detector 24 generating phase difference output signal 30 based on VCO output  signal 28 and oscillator signal 20); 
generating a control voltage based at least on applying a filter to the phase difference output( para 25 and Fig. 3,  loop filter 26  generating  signal 31 and 55 based on the difference signal 30); generating, based at least on the phase difference output, an output signal( para 25 and Fig. 3,  the VCO 23 generating the output signal 32 based on the difference output 30 filtered by the loop filter 26 as shown in Fig. 3).
Sun ‘409 does not explicitly teach, performing, based at least on the output signal, precision adaptive array processing.  
Kawanabe ‘723 teaches, performing, based at least on the output signal, precision adaptive array processing (see col 4 lines 28-36, col 5 lines 25-41 and Figs. 2-4, i.e., performing adaptive array processing using the local oscillator in each of the receivers).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the adaptive array processing method of Kawanabe ‘723 into the communication system of Sun ‘409 since such modification would provide a small-scale circuit, enable accurate reproduction of propagation delay differences in antennas of received 
The combination of Sun ‘409 and Kawanabe ‘723 does not explicitly teach, clocking a reference buffer, wherein the clocking is based at least on receiving a reference signal distributed by a clock reference.
Usugi ‘480 teaches, clocking a reference buffer, wherein the clocking is based at least on receiving a reference signal distributed by a clock reference(see para 58-61 and Figs. 2 , 5,  a receiver comprising reference buffer clocked based on the received reference clock).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Usugi ‘480 into the communication system of Kawanabe ‘723, since such modification would enable suppress the power consumption by making the frequency of the reference clock lower than a frequency of the receive signal, as suggested by Usugi ‘480(see para 9).
 Regarding claim 21, the combination of Sun ‘409, Kawanabe ‘723 and Usugi ‘480teaches, all of the limitations of the parent claim, Sun ‘409 further teaches, wherein generating the output signal is based at least on a phase-locked loop(see Sun ‘409 para 25 and Fig. 3, generating the output signal 32 based on the phase-locked loop 21).  
Regarding claim 23, the combination of Sun ‘409, Kawanabe ‘723 and Usugi ‘480 teaches, all of the limitations of the parent claim, Sun ‘409 further teaches, wherein the voltage control oscillator input signal is a feedback signal (see Sun ‘409, para 25 and Fig. 3, the input signal 32/55 to the VCO 23 is a feedback signal 28 that is processed by PD 24 and filter 26 as shown in Fig. 3).  

Claims 20,  24 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun ‘409, Kawanabe ‘723 and Usugi ‘480 as applied to claim 19  above, and further in view of Liu et al (US 2012/0082151 A1).

Regarding claim 20 the combination of Sun ‘409, Kawanabe ‘723 and Usugi ‘480 does not explicitly teach, wherein generating the output signal is further based at least on a plurality of adaptive noise sources, including a phase noise of a reference oscillator, a phase noise of a voltage control oscillator, a phase noise of a divider, or combinations thereof.  
Liu ‘151 teaches, wherein generating the output signal is further based at least on a plurality of adaptive noise sources, including a phase noise of a reference oscillator, a phase noise of a voltage control oscillator, a phase noise of a divider, or combinations thereof (Liu ‘151, para 59 and Fig. 15, VCO phase noise varies as a function of varactor bias resistance).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sun ‘409 transceiver by incorporating the local oscillator of Liu ‘151 since such modification would provide a reconfigurable analog PLL-based local oscillator. This reconfigurable local oscillator supplies a local oscillator signal to a mixer of the transceiver so that the same local oscillator and the same mixer are usable in the communication of signals in multiple different cellular telephone standards, as suggested by Liu ‘151 (see para 5).
Regarding claim 24 the combination of Sun ‘409, Kawanabe ‘723 and Usugi ‘480 does not explicitly teach, wherein the filter is a low pass filter.
Liu ‘151 teaches, wherein the filer is a low pass filter (Liu ‘151, para 42 and Fig. 4 low pass loop filter 52).  

Regarding claim 26, the combination of Sun ‘409, Kawanabe ‘723 and Usugi ‘480 and Liu ‘151 teaches, wherein a transceiver performs the precision adaptive array processing(see Kawanabe ‘723,  col 3 lines 46-67 and Figs. 1-3, i.e., semi-coherent receivers 2-1 processing incoming one or more channel signals), wherein the transceiver is an N channel semi-coherent transceiver, and wherein noise provided by the adaptive noise sources is low enough for the N channel semi-coherent transceiver to perform similarly to a fully coherent transceiver(Liu ‘151, para 59 and Fig. 15, VCO  phase noise varies as a function of varactor bias resistance).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114. The examiner can normally be reached Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWET HAILE/Primary Examiner, Art Unit 2474